Case 7:19-cv-00863-EKD-JCH Document 36 Filed 07/31/20 Page 1 of 2 Pageid#: 191



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,

        Plaintiff,

 v.                                            Civil Action No. 7:19CV00863

 BEN CALDWELL, ET AL,

        Defendant.

                                              NOTICE

        This case is before the Court pursuant to Defendant’s Motion to Dismiss, docket #33 filed

 07/30/2020. The Court will give Plaintiff twenty-one (21) days from the date of this Notice to

 submit any further counter-affidavits or other relevant evidence contradicting, explaining or

 avoiding Defendant’s evidence. Both sides are advised that if documents or affidavits outside the

 pleadings are submitted by either party, any remaining motion(s) to dismiss under Rule 12(b)(6)

 of the Federal Rules of Civil Procedure may be considered as motion(s) for summary judgment

 under Rule 56 of the Federal Rules of Federal Civil Procedure.

        If Plaintiff does not respond to Defendant’s pleadings, the Court will assume that Plaintiff

 has lost interest in the case, and/or that Plaintiff agrees with what the Defendant states in their

 responsive pleading(s). If Plaintiff wishes to continue with the case, it is necessary that Plaintiff

 respond in an appropriate fashion. Plaintiff may wish to respond with counter-affidavits or other

 additional evidence as outlined above. However, if Plaintiff does not file some response within

 the twenty-one (21) day period, the Court may dismiss the case for failure to prosecute.

        Issued and mailed this 31st day of July, 2020.

                                                       JULIA C. DUDLEY, CLERK

                                               By:     s/s. Taylor
                                                       Deputy Clerk
Case 7:19-cv-00863-EKD-JCH Document 36 Filed 07/31/20 Page 2 of 2 Pageid#: 192

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

             NOTICE TO PARTIES OF RIGHT TO CONSENT TO
          JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

 TRAVIS WAYNE TOLLEY
      Plaintiff(s)                               DATE: July 31, 2020

 vs.                                             CIVIL ACTION NO. 7:19CV00863

 BEN CALDWELL, ET AL
      Defendant(s)

        In accordance with the provisions of Title 28, U.S.C. Sec. 636(c), and
 Fed.R.Civ.P. 73, you are hereby notified that a United States Magistrate Judge of this
 district court is available to exercise the court's jurisdiction and to conduct any or all
 proceedings in this case including a jury or nonjury trial, and entry of a final judgment.
 Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all
 parties voluntarily consent.

        You may, without adverse substantive consequences, withhold your consent,
 but this will prevent the court's jurisdiction from being exercised by a magistrate judge.
 If any party withholds consent, the identity of the parties consenting or withholding
 consent will not be communicated to any magistrate judge or to the district judge to
 whom the case has been assigned.

        An appeal from a judgment entered by a magistrate judge may be taken directly
 to the United States Court of Appeals for the Fourth Circuit in the same manner as an
 appeal from any other judgment of a district court.

                                                        JULIA C. DUDLEY, CLERK

                                                        By:    s/ S. Taylor
                                                               Deputy Clerk

 If you desire to consent to this action please indicate by signing below and returning
 the form to the Clerk's Office within l5 days from the date of this Notice.

 Signature                         Printed Name                               Date

 ____________________________ ______________________________                  ___________

 Counsel for:

 ________________________________________________________________________


 DO NOT RETURN THIS FORM ELECTRONICALLY. IF RETURNED, PAPER DOCUMENT MUST BE
 FILED.
